 

Exhibit 10.5

STRATTEC SECURITY CORPORATION

TEAM INCENTIVE PLAN FOR STRATTEC

Bonus For:

 

•

SALARIED EMPLOYEES

 

•

REPRESENTED EMPLOYEES

Effective July 2, 2018

 

 

41479859

--------------------------------------------------------------------------------

 

STRATTEC SECURITY CORPORATION

TEAM INCENTIVE PLAN FOR STRATTEC

 

Bonus For:

 

•

Salaried Employees

 

•

Represented Employees

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

I.

Plan Objectives

1

 

 

 

II.

Plan Administration

1

 

 

 

III.

Definitions

2

 

 

 

IV.

Eligibility

4

 

 

 

V.

Bonus Calculation

5

 

 

 

VI.

Performance Factors

6

 

 

 

VII.

Change in Status during the Plan Year

7

 

 

 

VIII.

Bonus Payment

8

 

 

 

IX.

Administrative Provisions

8

 

 

 

X.

Miscellaneous

9

 

 

 

41479859

--------------------------------------------------------------------------------

 

I.

PLAN OBJECTIVES

 

 

A.

To promote the maximization of economic value over the long term by providing
incentive compensation to salaried and USW Local 2-0232 represented employees of
STRATTEC SECURITY CORPORATION and certain of its subsidiaries (collectively, the
"Company") in a form which is designed to financially reward participants for an
increase in the value of the Company.

 

B.

To provide competitive levels of compensation that enable the Company to attract
and retain people who can have a positive impact on the economic value of the
Company to its shareholders.

 

C.

To encourage teamwork and cooperation in the achievement of Company goals.

 

II.

PLAN ADMINISTRATION

 

 

A.

The Compensation Committee of the STRATTEC SECURITY CORPORATION Board of
Directors (the "Compensation Committee") shall be responsible for the design,
administration, and interpretation of the Plan. The Compensation Committee shall
have full and complete authority, in its sole and absolute discretion, (i) to
exercise all of the powers granted to it under the Plan, (ii) to construe,
interpret and implement the Plan and any related document, (iii) to prescribe,
amend and rescind rules relating to the Plan, (iv) to make all determinations
necessary or advisable in administering the Plan, and (v) to correct any defect,
supply any omission and reconcile any inconsistency in the Plan.

 

B.

The actions and determinations of the Compensation Committee or others to whom
authority is delegated under the Plan on all matters relating to the Plan and
any awards issued hereunder shall be final and conclusive.  Such determinations
need not be uniform and may be made selectively among persons who receive, or
are eligible to receive, such awards under the Plan, whether or not such persons
are similarly situated.

 

C.

The Compensation Committee may retain such accountants, attorneys, and other
experts as it deems necessary or desirable in connection with the administration
of the Plan. The Company shall pay all reasonable expenses of administering the
Plan, including, but not limited to, the payment of any such professional and
expert fees of individuals and entities retained under the Plan by the
Compensation Committee.

1

41479859

--------------------------------------------------------------------------------

 

 

D.

The Compensation Committee may delegate to others the authority to execute and
deliver such instruments and documents, to do all such acts and things, and to
take all such other steps deemed necessary, advisable or convenient for the
effective administration of the Plan in accordance with its terms and purposes,
which may include delegation of such authority and duties to the Company’s TIPS
Committee as determined hereunder or in the discretion of the Compensation
Committee.

 

E.

The Compensation Committee and others to whom the Compensation Committee has
delegated such duties shall keep a record of all their proceedings and actions
and shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.

 

III.

DEFINITIONS

 

In addition to the terms defined elsewhere herein, the following terms shall
have the following meanings:

 

 

A.

"Accrued Bonus” means the bonus, which is calculated in the manner set forth in
Section V.A. below.

 

 

B.

"Actual TIPS Performance" means, for the Company on a consolidated basis and in
accordance with U.S. generally accepted accounting principles, pre-tax income,
prior to any bonus payments, provision for bonuses or accrual reversals for
bonuses, and after adjusting for non-controlling interests and also adjusted for
other unusual income or expense items, all as determined by the Compensation
Committee from the Company’s annual consolidated financial statements.  By way
of clarification, Actual TIPS Performance and Target TIPS shall each be
determined and/or set prior to taking into account any accruals or payments for
bonuses earned (or any reversals for over accrual of bonuses) under this Plan,
any similar team incentive plan adopted by the Company (or any successor such
bonus plan) or other discretionary bonus payments earned or accrued.

 

 

C.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and as interpreted by applicable regulations and rulings.

 

 

D.

"Company" means STRATTEC SECURITY CORPORATION.

 

E.

"Earned Wages" means:  

 

 

(1)

For Participants who are employed by the Company and STRATTEC POWER ACCESS LLC,
all wages paid to or on account of such Participant in the Plan Year, but
excluding employment signing bonuses, EVA or other annual incentive bonus
payments, reimbursement and other expense allowances, imputed income, the value
of fringe benefits (whether cash or non-cash), moving reimbursements, accrued
vacation, medical leave, welfare benefits and other special payments.

 

2

41479859

--------------------------------------------------------------------------------

 

 

(2)

For Participants who are employed by STRATTEC de Mexico S.A. de C.V., such
Participant’s "Base Salary".  "Base Salary" for such Participant means all
payments in respect of such Participant’s regular salary, holidays and vacations
which were paid during the Plan Year.  Base Salary does not include any overtime
pay, profit sharing contributions, Christmas bonuses, vacation premiums, signing
bonuses, EVA or other bonus payments, reimbursements and other expense
allowances, imputed income, the value of fringe benefits (whether cash or
non-cash), moving reimbursements and other special payments.

 

 

F.

"Effective Date" means July 2, 2018.  This Plan replaced and supersedes the EVA
plan which began on February 27, 1995 for salaried employees and on July 2, 2001
for represented employees.

 

 

G.

"Employee" means those Participants who are designated by the Company as
salaried employees of the Company and those employees of the Company represented
by USW Local 2-0232 (or any successor labor or trade union or organization).  

 

 

H.

"Participant" means (1) with respect to salaried Employees not represented by
USW Local 2-0232 (or any successor labor or trade union or organization), any
individual who has satisfied the eligibility requirements of the Plan as
provided in Section IV. below and who is selected for participation in the Plan
by the Compensation Committee during such Plan Year and (2) with respect to
Employees represented by USW Local 2-0232 (or any successor labor or trade union
or organization), any individual who has satisfied the eligibility requirements
of the Plan as provided herein.

 

 

I.

"Plan" means this STRATTEC SECURITY CORPORATION Team Incentive Plan For STRATTEC
which has been established by the Company for participation by salaried
employees and employees represented by USW Local 2-0232 (or any successor labor
or trade union or organization).

 

 

J.

"Plan Year" means the one‑year period coincident with the Company’s fiscal
year.  

 

 

K.

"Target Incentive Award" means the target bonus award level each Participant is
eligible to receive and which is equal to a percentage of Earned Wages for such
Participant.

 

3

41479859

--------------------------------------------------------------------------------

 

 

L.

"Target TIPS" means the Target Incentive Award level and target Actual TIPS
Performance amount established under this Plan by the Compensation Committee for
the Plan Year (See Section VI.A. below) and, with respect to the target Actual
TIPS Performance amount, shall be calculated and determined in the manner
consistent with the definition of Actual TIPS Performance.

 

 

M.

"TIPS Committee" means the President and Chief Financial Officer of the Company.

 

IV.

ELIGIBILITY

 

 

A.

Eligible Positions.  The following employees are eligible to participate in the
Plan:

 

 

(1)

All Employees of the Company who are employed as of the last day of the fiscal
year of the Company, subject to the exclusions under Section IV.B. below;

 

 

(2)

All Employees of STRATTEC POWER ACCESS LLC and STRATTEC de Mexico S.A. de C.V.
who are employed as of the last day of the fiscal year, subject to the
exclusions under Section IV.B. below; and

 

 

(3)

All Employees who are represented by USW Local 2-0232 (or any successor labor or
trade union or organization) who are employed as of the last day of the fiscal
year of the Company, subject to the exclusions under Section IV.B. below.

 

 

B.

Excluded Positions.  The following individuals and employees are excluded from
participation in this Plan:

 

 

(1)

Salaried employees who participate in the Team Incentive Plan (TIPS) for
Executive Officers and Senior Managers;

 

 

(2)

Salaried employees working for another organization under an employee leasing
agreement entered into by the Company with such other organization;

 

 

(3)

Interns, Co-ops and students;

 

 

(4)

All employees of STRATTEC de Mexico S.A. de C.V., other than employees in salary
class 5 or higher; and

 

 

(5)

Non-employee members of the Company’s Board of Directors.

 

4

41479859

--------------------------------------------------------------------------------

 

 

C.

Awards.  Except as otherwise provided in this Plan, the grant of an opportunity
to receive cash incentive compensation under the Plan to a Participant (an
"Award") and the terms of an Award shall be determined in the discretion of the
Compensation Committee in accordance with the terms and purposes of the
Plan.  In general, each Award shall pay a bonus amount if the Company attains
the specified performance targets that are measured over a specific period of
time (the "Measurement Period") related to specified criteria ("Performance
Criteria") established by the Compensation Committee consistent with the terms
of this Plan.  Awards may vary from Measurement Period to Measurement Period and
from Participant to Participant.  A Participant shall have no right to receive a
grant of an Award hereunder.  Whether to grant an Award or to pay compensation
under an Award shall be completely within the discretion of the Compensation
Committee.  No employee of the Company or its affiliated units or other person
shall have any claim or right to be a Participant in this Plan or to be granted
an Award hereunder.  Neither the adoption of this Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ of the Company or any subsidiary nor shall the grant of an Award
hereunder constitute a request or consent to postpone the retirement date of a
Participant.  Nothing contained hereunder shall be construed as giving any
Participant or any other person any equity or interest of any kind in any assets
of the Company or creating a trust of any kind or a fiduciary relationship of
any kind between the Company and any such person.  As to any claim for any
unpaid amounts under the Plan, any Participant or any other person having a
claim for payments shall be an unsecured creditor.

 

V.

BONUS CALCULATION

 

 

A.

Bonus Formula.  Each Participant’s bonus Award under this Plan will be
determined as a function of the Participant’s Earned Wages, the Participant’s
Target Incentive Award (provided in Section V.B., below), and the Target TIPS
(provided in Section VI.A. below) for the Plan Year.  Each participant’s bonus
Award will be calculated as follows:

 

Participant’s

Earned Wages

 

X

Target

Incentive

Award

 

X

Actual

Target TIPS

Performance

 

 

 

B.

Target Incentive Award. The Target Incentive Award for the Participants is
stated as a percentage of Earned Wages and for purposes of this Plan shall be
equal to 6% (six percent).

 

5

41479859

--------------------------------------------------------------------------------

 

VI.

PERFORMANCE FACTORS

 

 

A.

Performance Criteria.  Target TIPS minimum and maximum financial goals will be
set annually by the Compensation Committee of the Board of Directors.  The
minimum financial goal would have performance of zero and in the event the
Company’s Actual TIPS Performance is below the minimum financial goal for such
Plan Year set by the Compensation Committee no bonus amount would be paid to
Participants for such Plan Year. The maximum financial goal would have
performance of two and any Actual TIPS Performance between the minimum and
maximum financial goal would be adjusted on a pro rata basis.

 

For example, for fiscal 2019 (beginning July 2, 2018), the minimum financial
goal for Actual TIPS Performance is set at $12 million and the maximum financial
goal for Actual TIPS Performance is $36 million.  After Actual TIPS Performance
equals $12 million for a Plan Year, employees start accruing a bonus.  The
target percentage will increase incrementally starting at $12 million and ending
at $36 million.  For example, to earn a target of .5 the Actual TIPS Performance
would need to be $18 million and to earn a target of one (1) the Actual TIPS
Performance needs to be $24 million and to earn a target of two (2) the Actual
TIPS Performance would need to be $36 million or higher. A target of two is the
maximum level of Company performance that will be paid annually to any
Participant under the Plan.  If the fiscal 2019 Actual TIPS Performance is less
than $12 million, no bonus amount will be paid to any Participant.

 

 

B.

Adjustments to Company Performance.  When Company performance is based on
financial performance or any other quantifiable financial or accounting measure,
it may be necessary to exclude significant, unusual, unbudgeted or
noncontrollable gains or losses from actual financial results in order to
measure performance properly.  The Compensation Committee and the TIPS Committee
will decide those items that shall be considered in adjusting actual
results.  For example, some types of items that may be considered for exclusion
in determining Actual TIPS Performance are:

 

 

(1)

Any gains or losses which will be treated as extraordinary in the Company’s
financial statements (e.g. Pension Settlement Charge)

 

 

(2)

Material gains or losses not in the budget and/or the goal which are of a
nonrecurring nature and are not considered to be in the ordinary course of
business.  Some of these would be as follows:

 

 

(a)

Gains or losses from the sale or disposal of real estate or property.

 

6

41479859

--------------------------------------------------------------------------------

 

 

(b)

Gains resulting from insurance recoveries when such gains relate to claims filed
in prior years.

 

 

(c)

Losses resulting from natural catastrophes, when the cause of the catastrophe is
beyond the control of the Company and did not result from any failure or
negligence on the Company’s part.

 

VII.

CHANGE IN STATUS DURING THE PLAN YEAR

 

 

A.

New Hires, Promotions and Transfers.  A newly hired employee shall accrue a pro
rata bonus under this Plan based on Earned Wages received with respect to such
Plan Year.

 

 

B.

Discharge.  An employee discharged during the Plan Year shall not be eligible
for a bonus Award under this Plan with respect to such Plan Year.

 

 

C.

Termination of Employment, Death, Disability and Retirement.  In general, a
Participant must be either a full‑time employee of the Company or its affiliate
or a part-time employee of the Company or its affiliate as long as in either
case they are an active employee on the last day of the performance period to
which the Award relates (the "Earned Date") in order to be eligible to receive
payment of an Award.  The Compensation Committee has the discretion to
nevertheless pay all or a portion of an Award to a Participant if the
circumstances of his or her termination of employment prior to the end of the
Measurement Period or performance period, as applicable, warrant special
consideration, including, without limitation, upon a Participant’s death;
disability; retirement; or related to military, position elimination, family or
medical leave or other leave of absence approved by the Company.  Without
limiting the foregoing, an employee who terminates employment during the Plan
Year will not be eligible for a bonus Award under this Plan unless the
termination is a result of death, disability or retirement.  Retirement is
defined as terminating employment at age 65 or later with five years of
continuous employment, terminating employment on or after your 55th birthday
with 10 years of continuous service or a termination of employment at any age
with 30 or more years of continuous service. An employee is considered to be
disabled if the participant is determined to be totally disabled by the Social
Security Administration during the Plan Year.

 

7

41479859

--------------------------------------------------------------------------------

 

 

D.

Needs Improvement Status for Salaried Employees.  Notwithstanding anything
herein to the contrary, an eligible employee who has not otherwise terminated
employment during the Plan Year by reason of death, disability or retirement,
shall not be eligible for a bonus hereunder for a Plan Year if his or her
performance on his or her annual performance review for such Plan Year has been
rated Needs Improvement.  However, if such eligible employee maintains
continuous employment with the Company and returns his or her performance to an
acceptable level, as determined with the discretion of the Company, the bonus
that was otherwise forfeit under the immediately preceding sentence shall be
paid to such employee, subject to applicable withholding, on the payroll period
immediately following his or her return to an acceptable level; provided that,
such employee is employed with the Company on the date of payment.

 

VIII.

BONUS PAYMENT

 

After approval of the Company performance for the applicable Plan Year by the
Compensation Committee, payment of the accrued Bonus for the Plan Year shall be
made in cash, less amounts required to be withheld by law and 401(K) deferrals
if elected, as soon as administratively feasible following the end of the Plan
Year in which the bonus Award was earned, but in no event later than September
15 of such Plan Year.

 

IX.

ADMINISTRATIVE PROVISIONS

 

 

A.

Amendments.  The Compensation Committee or the full Board of Directors of the
Company shall have the right to amend or restate the Plan at any time and from
time to time.  The Company reserves the right to suspend or terminate the Plan
at any time.  No modification, amendment, suspension, or termination of the Plan
shall, without the consent of any affected Participants (or beneficiaries of
such Participants in the event of death), reduce the rights of any such
Participants (or beneficiaries, as applicable) to a payment or distribution
already earned under the terms of the Plan that were in effect prior to such
change.  The provisions of the Plan as in effect at the time of a Participant's
termination of employment shall control as to that Participant, unless otherwise
specified in the Plan.

 

 

B.

Authority to Act.  Except as otherwise provided herein, the Compensation
Committee shall act on behalf of the Company for purposes of the Plan.

 

 

C.

Interpretation of Plan.  Any decision of the Compensation Committee with respect
to any issues concerning individuals selected for awards, the amount, terms,
form and time of payment of awards, and interpretation of any Plan guideline,
definition, or requirement shall be final and binding.

 

8

41479859

--------------------------------------------------------------------------------

 

 

D.

Effect of Award on Other Employee Benefits.  By acceptance of a bonus award,
each recipient agrees that such award is special additional compensation and
that it will not affect any employee welfare benefit, except as otherwise
provided by the terms of such benefit, in which the recipient participates.

 

 

E.

Right to Continued Employment; Additional Awards.  The receipt of a bonus award
shall not give the recipient any right to continued employment, and the right
and power to dismiss any employee is specifically reserved to the Company.  In
addition, the receipt of a bonus award with respect to any Plan Year shall not
entitle the recipient to an award with respect to any subsequent Plan Year.

 

X.

MISCELLANEOUS

 

 

A.

Fiduciary Liability; Indemnification.  The Plan is not subject to ERISA.  Under
ERISA and related federal laws, the Company is not a fiduciary with respect to
the Plan, and has no fiduciary obligation with respect to any Participant,
beneficiary or other person claiming a right hereunder.  Further, nothing herein
contained, and no action or inaction arising pursuant hereto shall give rise
under state or federal law to a trust of any kind or create any fiduciary
relationship of any kind or degree for the benefit of Participants, any
beneficiary, or any other person. The Compensation Committee or TIPS Committee
shall not be liable for, and shall be indemnified and held harmless by the
Company from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred in connection with any claim, action, suit, or proceeding to
which a Compensation Committee or TIPS Committee Member may be a party by reason
of any action taken or failure to act under this Plan.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such person(s) may be entitled under the Company’s Articles of
Incorporation of By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

 

 

B.

Expenses of the Plan.  The expenses of administering this Plan shall be borne by
the Company.

 

 

C.

Withholding Taxes.  The Company shall have the right to deduct from all payments
under this Plan any Federal, State or Social Security and Medicare taxes
required by law to be withheld with respect to such payments.

 

9

41479859

--------------------------------------------------------------------------------

 

 

D.

Governing Law. The Plan is intended to satisfy the requirements for the deferral
of compensation under Code section 409A, or an exemption thereto.  All terms
used in the Plan and this Agreement shall be interpreted to the maximum extent
possible to satisfy Code section 409A, or an exemption thereto.  This Plan shall
be construed in accordance with a governed by federal law and the laws of the
State of Wisconsin.

 

 

E.

No Trust Created.  Nothing contained in this Plan and no action taken pursuant
to its terms shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company or the Compensation Committee and any
Participant, his or her designated beneficiary(ies), or any other
person.  Participant and the beneficiaries thereof have the status of general
unsecured creditors of the Company.  The Plan constitutes a mere promise by the
Company to make benefit payments in the future.  To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.  It is the intention of the parties that the arrangements hereunder
be unfunded for tax purposes and for purposes of Title I of ERISA. Nothing in
this Plan will require the Company to purchase assets or place assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets for the purpose of satisfying any obligations under the Plan.

 

 

F.

Offset; Clawback, Restoration or Repayment. Notwithstanding any provision of the
Plan to the contrary, the Company shall have the right to offset any payment to
which a Participant or beneficiary is entitled hereunder by the amount of any
debt or other amount owed to the Company by the Participant at the time of such
payment.  Each Participant in the Plan who has received an Award under such Plan
acknowledges and agrees that any award, whether in the form of a cash payment,
an equity grant or in any other form, is subject to any clawback policy,
restoration or repayment rules or similar policy adopted now or in the future by
the Company, or otherwise by operation of law.

10

41479859